Citation Nr: 0534109	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-20 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel
INTRODUCTION

The veteran had active service from January 1954 to January 
1956.

The matter is before the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Reno, Nevada.

In August 2004, the veteran, sitting at the RO in Reno, 
testified via video conference with the undersigned, sitting 
at the Board's central office in Washington, D.C.  The 
veteran also submitted additional evidence for the Board's 
consideration accompanied by a waiver of initial 
consideration by the agency of original jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During his August 2004 hearing, the veteran maintained that 
he currently experienced bilateral hearing loss and tinnitus 
that he asserts is related to his period of active military 
service.  He said his occupational specialty in service was 
field wire man, that brought him in close contact with guns 
for nearly one year and that no hearing protection was 
provided.  Service records indicate that the veteran's 
occupational specialty from February 1955 was operations and 
intelligence specialist and, from October 1955 to discharge, 
was clerk typist.  

A private audiogram slip from November 2001 indicates the 
possibility of hearing loss.  However, the private audiogram 
slip from November 2001 is not complete; actual findings 
regarding the degree of the veteran's hearing loss are not 
presented in a format that allows the Board to determine 
whether the veteran suffers from bilateral hearing loss 
within the meaning of VA law and regulations.  See 38 C.F.R. 
§ 3.385 (2005).

In a July 2004 signed statement, D.D.V.D., M.D., said he 
treated the veteran for a number of years.  Dr. D. said the 
veteran was exposed to artillery fire in service from 1954 to 
1956 and reported impaired hearing and tinnitus since 
discharge.  According to Dr. D., audiometric testing revealed 
severe to total bilateral hearing loss, consistent and caused 
by exposure to acoustic trauma in service without ear 
protection.  However, the record contains no indication that 
this opinion was based on a thorough review of the veteran's 
claims file.  Moreover, the Board notes that service medical 
records and post-service records are negative for evidence of 
hearing loss in service or within one year thereafter.

The Board is of the opinion that a VA audiology examination 
is necessary in the instant case to determine the etiology of 
any bilateral hearing loss and tinnitus found to be present.

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a hearing 
loss or tinnitus since July 2004.  After 
securing the necessary release, the RO 
should obtain these records.

2. Then, the veteran should be afforded 
special VA ear and audiological 
examinations in order to determine the 
etiology of any bilateral hearing loss or 
tinnitus found to be present.  All 
indicated special studies should be 
conducted and all clinical findings 
reported in detail.  A complete history 
of noise exposure should be obtained from 
the veteran.  The examiner is requested 
to provide an opinion concerning the 
etiology of any currently diagnosed 
bilateral hearing loss and tinnitus found 
to be present, to include whether it is 
at least as likely as not (i.e., at least 
a 50-50- probability) that any currently 
diagnosed bilateral hearing loss and 
tinnitus was caused by military service, 
including exposure to acoustic trauma, or 
whether such an etiology or relationship 
is less than likely (i.e., less than a 
50-50 probability).  A rationale should 
be provided for all opinions offered. The 
claims file should be made available to 
the examiner prior to the examination and 
the examination report should indicate if 
the examiner reviewed the veteran's 
medical records. 

NOTE:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it

3.  Then, the RO should readjudicate the 
veteran's claims for service connection for 
bilateral hearing loss and tinnitus.  If the 
benefits sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC should contain notice of 
all relevant actions taken on the claim, to 
include a summary of the evidence and applicable 
law and regulations considered pertinent to the 
issue currently on appeal since the July 2003 
statement of the case.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified. The Board intimates 
no opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	D.J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

